The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City,MO 65101
Dear Secretary Blunt:
You have submitted a proposed fair ballot language statement with respect to the initiative petition submitted by Doug Stone representing Missourians for Economic Opportunity, Inc. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
A "yes" vote will amend the Missouri Constitution to allow floating gambling facilities on or adjacent to the White River in Rockaway Beach, Missouri, subject to the same licensing and regulatory requirements that apply to all other floating gambling facilities in the State of Missouri. The revenues generated will be used to fund salary supplement grants for high quality teachers in priority schools and for capital improvements to education facilities in priority school districts.
A "no" vote will not amend the Missouri Constitution in the manner described above.
This measure will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Since our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the initiative petition, or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                               JEREMIAH W. (JAY) NIXON Attorney General